Citation Nr: 1212336	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-47 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for spondylolisthesis L5 with degenerative disc and joint disease at L5-S1 and L2-3.
      
2.  Evaluation to a disability evaluation in excess of 20 percent for prostatitis with funiculitis.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals of sciatic radiculopathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to May 1966 and September 1966 to September 1979.  He also had additional National Guard service.  

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issues by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Houston, Texas, and St. Petersburg, Florida.  In a December 2008 rating decision, the Houston RO continued the 20 percent disability evaluation for prostatitis with funiculitis.  The claim was subsequently transferred to the St. Petersburg RO.  In a November 2009 rating decision, the St. Petersburg RO increased the Veteran's disability evaluation for spondylolisthesis L5 with degenerative disc and joint disease at L5-S1 and L2-3 from 20 percent to 40 percent, effective January 22, 2009, and granted service connection for residuals of sciatic radiculopathy, right lower extremity, with an initial disability evaluation of 10 percent, effective January 22, 2009.  In an October 2010 rating, the RO granted a temporary total convalescent rating for the Veteran's low back disability from July 6, 2010, to November 30, 2010.  The prior 40 percent rating was restored effective December 1, 2010.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting in St. Petersburg.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2011).

The Board also notes that, during his hearing before the Board, the Veteran requested that the record be held open for an additional 60 days to allow him to submit additional evidence in support of his claim.  See 38 C.F.R. § 20.709 (2011).  Despite the fact that the record remained open, the Board did not receive any additional evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Entitlement to a disability evaluation in excess of 40 percent for spondylolisthesis L5 with degenerative disc and joint disease at L5-S1 and L2-3.

The Veteran contends that he has experienced an increase in the severity of his service-connected lumbar spondylolisthesis disability since the last VA examination in August 2010.  

In this regard, the Board observes that, under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the United States Court of Appeals for Veterans' Claims ("Court") has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Under 38 C.F.R. § 4.71a, "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes," a spinal disc disability with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a 60 percent disability rating.  Review of the claims folder reveals that, during the August 2011 Travel Board hearing, the Veteran reported that he now experiences multiple incapacitating episodes requiring bed rest.  In support of his assertion, he submitted a November 2010 letter from his private physician, Dr. James B. Billys, who wrote that the Veteran was incapacitated during the previous 12 months "for multiple periods of over six weeks."  Despite Dr. Billys' contention, however, the claims folder contains none of his treatment records for the period November 2009 forward.  Accordingly, the Board finds that a remand is necessary to allow VA to review Dr. Billys' private treatment records relating to the Veteran's lumbar spondylolisthesis disability and to determine the current severity of his disorder. 

In addition, the Court has held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while the claim is on REMAND status, an attempt to obtain the most recent VA treatment records pertaining to the Veteran's lumbar spondylolisthesis disability should be made.

Entitlement to a disability evaluation in excess of 20 percent for prostatitis with funiculitis.

The Veteran contends that his prostatitis with funiculitis has increased in severity, resulting in increased daytime voiding and the wearing of absorbent materials; in a January 2010 letter, his private physician, Dr. James Alver, wrote that the Veteran now has a voiding dysfunction, which necessitates the use of diapers.

Review of the claims folder reveals that in January 2010, the Veteran was diagnosed with prostate cancer by his private treating physician, Dr. James Alver.  During the hearing before the Board, he reported that he underwent prostate surgery in December 2010.  Thereafter, in April 2011, the Veteran was afforded a VA genitourinary examination.  Review of the examination report, however, reveals that, although the VA examiner was able to review VA treatment records electronically, he did not have access to the Veteran's claims folder, which contains his private treatment records.  Moreover, the examination report shows that the VA examiner appeared to be completely unaware of the Veteran's recent prostate surgery, as he noted that there had been no history of hospitalization or surgery.  

The Court has held that, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must be adequate, or, at a minimum, VA must notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board may supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises that clearly support its ultimate conclusions); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2011) (VA has an affirmative duty to obtain an examination of the claimant if the evidence of record does not contain adequate evidence to decide a claim).

Here, because the claims folder does not contain the most recent private treatment records, particularly those involving the Veteran's December 2010 prostate surgery, the Board finds that a remand is necessary in order to obtain those records and to allow the Veteran to undergo another VA examination to determine what residuals, if any, remain from the service-connected prostatitis with funiculitis following this surgery.  In addition, while the claim is in remand status, an attempt to obtain any VA treatment reports not currently of record, pertaining to treatment for the Veteran's prostatitis with funiculitis, should be made.  See Bell v. Derwinski, supra.
 

Entitlement to an initial disability evaluation in excess of 10 percent for residuals of sciatic radiculopathy, right lower extremity.

The evidence of record demonstrates that the Veteran underwent his most recent VA examination for peripheral neuropathy in April 2011.  However, review of the claims folder reveals that the RO did not readjudicate the Veteran's claim of entitlement to an initial disability evaluation in excess of 10 percent for residuals of sciatic radiculopathy, right lower extremity, prior to certifying the claim to the Board, and there's no indication that the Veteran has waived his right of RO review.  Accordingly, a remand is necessary to allow a readjudication and issuance of a Supplemental Statement of the Case ("SSOC").  See 38 C.F.R. § 19.31(b)(1) (2011).  

Additionally, while the claim is in remand status, an attempt to obtain the most recent VA and private treatment reports not of record for the Veteran's residuals of sciatic radiculopathy should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records since November 2009 for treatment of the Veteran's spondylolisthesis L5 with degenerative disc and joint disease at L5-S1 and L2-3, prostatitis with funiculitis and sciatic radiculopathy, right lower extremity.  All records obtained should be associated with the claims folder.  Any negative response must also be associated with the claims folder.

2.  After obtaining from the Veteran the name of any private clinicians who are or have previously treated him for his spondylolisthesis L5 with degenerative disc and joint disease at L5-S1 and L2-3, prostatitis with funiculitis and sciatic radiculopathy, right lower extremity, since November 2009, the RO/AMC should send the Veteran an authorization and release form to allow it to obtain any updated private treatment reports that are not currently of record, to specifically include those from Drs. James B. Billys and James Alver.  All records obtained should be associated with the claims folder.  Any negative response must also be associated with the claims folder. 

3.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature and severity of his spondylolisthesis L5 with degenerative disc and joint disease at L5-S1 and L2-3.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of symptomatology and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  The examiner should specifically state the degree of disability present in the Veteran's lumbar and thoracolumbar spine, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if ankylosis is present.

The examiner must also state whether the Veteran has experienced any incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months (to include whether he experienced any incapacitating episodes having a total duration of at least 6 weeks during the period November 2009 to November 2010).   Any and all opinions must be accompanied by a complete rationale.

4.  Following completion of the development requested in paragraphs 1 and 2, above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature and severity of his service-connected prostatitis with funiculitis.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The examiner must also elicit a history of the Veteran's symptomatology associated with the disorder and note that, in addition to the medical evidence of record, the Veteran's lay statements have also been considered in the examination findings.  For any findings present, the examiner should specifically address whether, solely as a result of the Veteran's prostatitis with funiculitis, he requires the wearing of absorbent materials which must be changed at least 2 times per day, 2 to 4 times per day, or more than 4 times per day.  He should also address the Veteran's urinary frequency in terms of daytime and nighttime voiding intervals.  Any and all opinions must be accompanied by a complete rationale.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  The claims on appeal should be readjudicated.  The results of the April 2011 VA peripheral neuropathy examination must be specifically considered.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter(s) should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

